Case 7:19-mj-00989 Document 1 Filed on 05/01/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVI S ION

 

United States Distr|ct Court
UNlTED sTATEs oF AMERICA Southern District Of Texas '

v. F"-ED CRIMINAL CoMPLAINT

Joe| Romero-Vieyra MAY 1 2019
Case Number: M-19-0989-M
David J. Brad|ey, C|erk

|AE YOB: 1991

Mexico
(Name and Address ofDefendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
'knowledge and belief. On or about April 30, 2019 in Hidalgo COunty, in

the Southern District of Texas
(Track Statutorjy Language of Ojense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Abram, Texas, within the Southern District of Texas, the Attorney General _of the United States and/or the Secretary
of Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title _8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Joel Romero-Vieyra was encountered by Border Patrol Ai&gents near Abram, Texas on Apri130, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on April 30, 2019;near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on January 5, 2017 through Del Rio, Texas. Prior to Deportation/Exclusion the‘Defendant was instructed not to
return to the United States W-ithout permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On

February 16, 2016, the defendant was convicted of 8 USC 1324 Conspiracy to transport aliens within the US and was sentenced to
eighteen (18) months confinement

hew kvsA cwemm

;¢“é/

 

 

 

Continued on the attached sheet and made a part of this complaint |:|Yes
Swom to before me and subscribed in my presence, Si§até::y;mant /

N|ay 1, 2019 Mick za|ez Senior Patro| Agent
J. Scott Hacker , U.S. Wlagistrate Judge a

 

 

Name and Tit|e of Judicia| Officer ' Signat f udicial Officer

